Exhibit 10.19









 

 

 

 

INTELLECTUAL PROPERTY LICENSE AND TRANSFER AGREEMENT

 

 

 

 

 

Parties:

 

 

 

 

 

STICHTING SYMBID IP FOUNDATION




and

 

 

 

 

 

SYMBID HOLDING B.V.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

16 October 2013

Executed version

















--------------------------------------------------------------------------------







CONTENTS




1.

Definitions and interpretation

1

2.

Grant of License

2

3.

Sublicensing

3

4.

Ownership of intellectual property rights

3

5.

Term and termination

4

6.

Limitation of Liability

4

7.

No warranties

4

8.

Intellectual property infringement

4

9.

Force Majeure

5

10.

Confidentiality

5

11.

Miscellaneous

5

12.

Governing law and jurisdiction

6










ANNEXES
















 














--------------------------------------------------------------------------------







THE UNDERSIGNED:




I.

STICHTING SYMBID IP FOUNDATION, a foundation (stichting), incor­po­rated under
the laws of the Netherlands with its registered seat in Rotterdam, the
Netherlands, having its business address at Van Vollenhovenstraat 56 A 03,
3016BK Rotterdam, the Netherlands, registered in the Trade Register of the
Chamber of Commerce under number 58919902 ("Symbid Foundation"); [Note: Symbid
Foundation has not yet been incorporated]




and




II.

SYMBID HOLDING B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), incor­po­rated under the laws of
the Netherlands with its registered seat in Rotterdam, the Netherlands, having
its business address at Van Vollenhovenstraat 56 A 03, 3016BK Rotterdam, the
Netherlands, registered in the Trade Register of the Chamber of Commerce under
number 58921575 ("Symbid Holding");




and




RECITALS:




A.

Symbid Foundation is the owner of all intellectual property rights to the Symbid
platform, which can be used to conduct a business relating to the supply of
services consisting of bringing together investors and entrepreneurs and the
provision of information related to such services, investors and entrepeneurs
("Business").




B.

Symbid Holding and its Affiliates (as defined below) conduct its respective
businesses using the Symbid platform.




C.

Symbid Holding wishes to obtain a license from Symbid Foundation to use the
intellectual property rights refered to in paragraph A above, and wishes to be
able to grant sublicenses for the use of such intellectual property rights to
its Affiliates.




D.

As all intellectual property rights to the Symbid platform are owned by Symbid
Foundation for continuity purposes, any related intellectual property rights
created by Symbid Holding and, pursuant to any sublicenses granted by Symbid
Holding to its Affiliates, by such Affiliates, will be transferred to Symbid
Foundation.




E.

Symbid Foundation wishes to grant the license described above to Symbid Holding,
and Symbid Holding and Symbid Foundation wish to agree on the transfer of newly
created intellectual property rights to Symbid Foundation, subject to the terms
of this intellectual property license and transfer agreement ("Agreement").




IT IS HEREBY AGREED AS FOLLOWS:




1.

DEFINITIONS AND INTERPRETATION




1.1.

In this Agreement the following words shall, unless the context requires
otherwise or unless specified otherwise in this Agreement, have the following
meanings:




Affiliate

any entity at any time controlling, controlled by or under common control with,
a Party. The term control as used in this Agreement shall mean the legal,
beneficial or equitable ownership, directly or indirectly, of more than 50% of
the aggregate of all voting equity interests in such entity;

Agreement

This intellectual property license and transfer agreement;

Business

as defined in Recital A;

Effective Date

16 October 2013

Force Majeure Event

an event as specified in article 10.1;

Future Symbid IP

Any Intellectual Property Rights relating to or associated with the Symbid
Platform, including any Improvements, created, acquired or otherwise owned by
Symbid Holding at or after the Effective Date;








1




--------------------------------------------------------------------------------










Future Symbid Know-How

Any Symbid Know-How relating to or associated with the Symbid Platform,
including any Improvements, created, acquired or otherwise owned by Symbid
Holding at after the Effective Date;

Improvements

any improvements, modifications, adaptations to or new uses or applications of
the Symbid IP and/or the Symbid Know-How;

Intellectual Property Rights

all intellectual property rights, including copyrights, database rights,
patents, designs, semiconductor rights, trademarks, trade names, and all other
similar proprietary rights which exist in any part of the world together with
(a) all applications and rights to apply therefore and (b) all renewals,
extensions and revivals thereof;

Parties

Symbid Holding and Symbid Foundation, and Party means any one of them;

Sublicense Agreement

a sublicense agreement entered into between Symbid Holding and an Affiliate
pursuant to article 3.1;

Sublicensees

any Affiliate with which Symbid Holding has entered into a Sublicense Agreement

Symbid Content

the Symbid Holding Content and the Symbid OpCo Content;

Symbid Holding Content

any content, documents and other information uploaded in the Symbid Platform by
Symbid Holding;

Symbid OpCo Content

any content, documents and other information uploaded in the Symbid Platform by
a Sublicensee;

Symbid IP

any Intellectual Property Rights owned by Symbid Foundation, including but not
limited to the Intellectual Property Rights listed in Annex A;

Symbid Know-How

all information and techniques of any kind whatsoever that are associated with
the Symbid IP in any way whatsoever, including any such information and
techniques already in the public domain and including (i) the operation of any
process, (ii) the manufacture, design or development of any product, (iii) any
production technique or the provision of any service (iv) quality control,
testing and certification and (v) research and development, owned by Symbid
Foundation,  including but not limited to any information and techniques listed
in Annex A;

Symbid Platform

The online crowdfunding platform;

Territory

world-wide




1.2.

In this Agreement, unless specified otherwise:




a.

the singular includes the plural and vice versa, and each gender includes the
other gender;

b.

a heading to an article or annex is for convenience only and does not affect in
any way the interpretation thereof;

c.

the annexes and any other attachments to this Agreement form an integral part of
this Agreement and have the same force and effect as if expressly set out in the
body of this Agreement and any reference to this Agreement includes the annexes
and any other attachments to this Agreement; and

d.

the word “including” means “including, without limitation”.




2.

GRANT OF LICENSE




2.1.

Subject to the terms of this Agreement, Symbid Foundation hereby grants to
Symbid Holding an exclusive, perpetual, royalty-free license, including the
right to grant sublicenses pursuant to article 3 hereof, to use the Symbid IP
and the Symbid Know-How (i) to use the Symbid Platform to conduct the Business
in the Territory and (ii) to further develop and maintain the Symbid Platform.





3




--------------------------------------------------------------------------------










2.2.

For the avoidance of doubt, the Parties agree that upon the transfer to Symbid
Foundation of the Future Symbid IP and any Future Symbid Know-How pursuant to
article 4.2, such Future Symbid IP and any Future Symbid Know-How shall be
deemed included in the Symbid IP and Symbid Know-How licensed to Symbid Holding
pursuant to the license specified in article 2.1.




2.3.

Symbid Holding shall ensure, and shall procure that the Affiliates shall ensure,
that the use of the Symbid IP and Symbid Know-How by Symbid Holding and the
Affiliates shall be in compliance with applicable law in the parts of the
Territory in which the Symbid IP and Symbid Know-How are used.




3.

SUBLICENSING




3.1.

Symbid Holding shall be entitled to grant sublicenses to use the Symbid IP and
the Symbid Know-How to Affiliates.




3.2.

Any sublicense granted by Symbid Holding to an Affiliate shall only be granted
using a sublicense agreement template approved in writing by Symbid Foundation.
Any Sublicense Agreement shall include an obligation for the Affiliate to
transfer all rights to any intellectual property rights and know-how relating to
the Symbid Platform created by it to Symbid Holding.




4.

OWNERSHIP OF INTELLECTUAL PROPERTY RIGHTS




4.1.

Symbid Holding acknowledges that all Intellectual Property Rights and other
rights in the Symbid IP and the Symbid Know-How shall remain with Symbid
Foundation. Nothing in this Agreement can be construed as a transfer of
Intellectual Property Rights or other rights by Symbid Foundation to Symbid
Holding.




4.2.

Symbid Holding hereby sells, transfers, assigns and delivers in advance (bij
voorbaat) to Symbid Foundation, and Symbid Foundation hereby purchases, accepts
transfer, assignment and delivery in advance (bij voorbaat) of, all rights,
title and interest in the Future Symbid IP and the Future Symbid Know-How,
including any Future Symbid IP and Future Symbid Know-How transferred to Symbid
Holding by the Sublicensees pursuant to any Sublicense Agreement.




4.3.

Symbid Holding and Symbid Foundation agree and confirm that as consideration for
the sale and assignment of the Future Symbid IP and Future Symbid Know-How to
Symbid Foundation, that such Future Symbid IP and Future Symbid Know-How shall
be deemed included in the Symbid IP and Symbid Know-How licensed to Symbid
Holding pursuant to article 2.1.




4.4.

Symbid Holding shall within one (1) month after the end of each calendar year
provide a detailed written overview of all Future Symbid IP and the Future
Symbid Know-How transferred to Symbid Foundation in such calendar year. The
absence of such overview shall not affect any transfer of Future Symbid IP and
the Future Symbid Know-How pursuant to article 4.2.




4.5.

Insofar as necessary, Symbid Holding and Symbid Foundation shall provide all
assistance necessary and shall commit all acts and sign and execute all
documents necessary to complete or perfect the sale, transfer, assignment and
delivery of the Future Symbid IP and the Future Symbid Know-How, upon first
written request of the other Party. Each Party hereby grants a power-of-attorney
to the other Party to commit such acts and sign and execute such documents on
its behalf in the event a Party refuses or is unable to do so.




4.6.

Symbid Holding hereby grants Symbid Foundation a power-of-attorney to have the
sale, transfer, assignment and delivery of the Future Symbid IP recorded in the
appropriate intellectual property registers.




4.7.

Symbid Holding shall pay any costs relating to the maintenance or renewal of the
Symbid IP and the Future Symbid IP, and shall at the request of Symbid
Foundation reimburse Symbid Foundation for any such costs paid by Symbid
Foundation.




4.8.

Symbid Holding shall pay any costs relating to the recordal of the assignment
and transfer of the Future Symbid IP in the appropriate intellectual property
registers, and shall at the request of Symbid Foundation reimburse Symbid
Foundation for any such costs paid by Symbid Foundation.





4




--------------------------------------------------------------------------------










4.9.

In addition to the transfer, assignment and delivery or all rights, title and
interest in the Future Symbid Know-How by Symbid Holding to Symbid Foundation
pursuant to article 4.2, Symbid Holding shall within two (2) weeks after
providing the overview specified in article 4.4 provide to Symbid Foundation one
or more appropriate physical or digital carriers containing the Future Symbid
Know-How, the ownership rights to which carriers shall transfer to Symbid
Foundation in accordance with article 4.2.




5.

CONTENT




5.1.

Any Symbid Content existing at the date of this Agreement and created during the
term of this Agreement shall be owned by Symbid Foundation. The ownership rights
to any such Symbid OpCo Content shall be deemed assigned and transferred by
Symbid OpCo to Symbid Holding in accordance with the transfer mechanism set out
in article 4.




5.2.

Any Symbid Content assigned and transferred by Symbid Holding to Symbid
Foundation pursuant to article 5.1 shall be licensed by Symbid Foundation to
Symbid Holding in accordance with the license terms specified in article 2.




6.

TERM AND TERMINATION




6.1.

This Agreement shall be effective as the Effective Date, and shall be in effect
for an indefinite period of time.




6.2.

Symbid Foundation is entitled to terminate this Agreement forthwith in writing
in any of the following events:




a.

a request is made or a petition is filed for Symbid Holding’s bankruptcy, Symbid
Holding is declared bankrupt, Symbid Holding is granted a suspension of payments
or becomes subject or other insolvency proceedings;

b.

Symbid Holding is dissolved, liquidates its business or otherwise terminates or
suspends its business activities;

c.

Symbid Holding acts in breach of this Agreement and such breach has not been
cured within sixty (60) days after a written notice of default.




6.3.

Neither Party shall be liable to the other Party for any damages resulting from
lawful termination of this Agreement.




6.4.

The termination or rescission of this Agreement for any reason shall not in any
way affect the validity of the transfers of any Intellectual Property Rights or
other rights by Symbid Holding to Symbid Foundation pursuant to this Agreement.




7.

LIMITATION OF LIABILITY




7.1.

Each Party’s liability under this Agreement will be limited to compensation for
direct damages caused by such Party, to a maximum of the total amount of one
hundred thousand Euro (EUR 100.000,=) per event. In no event will the total
compensation for direct damages amount to more than one hundred thousand Euro
(EUR 100.000,=).




7.2.

A Party’s total liability for damage as a result of death or injury will in any
event not amount to more than the amount per event covered under its liability
insurance policy, whereby a series of related events will be regarded as one
event.




7.3.

Neither Party shall be liable for indirect damages, including consequential
damages, such as loss of income, savings not realized, loss due to interruption
of operations and loss and costs incurred due to the loss of data.




8.

NO WARRANTIES




8.1.

Any Intellectual Property Rights or other rights licensed pursuant to this
Agreement shall be licensed on an "as is" basis, without any warranties granted
by the licensing Party.




8.2.

Any Intellectual Property Rights or other rights transferred pursuant to this
Agreement shall be transferred on an "as is" basis, without any warranties being
granted by the transferring Party.




8.3.

Symbid Foundation shall use its commercially reasonable efforts to maintain any
 Intellectual Property Rights included in the Symbid Foundation Technology.





5




--------------------------------------------------------------------------------










9.

INTELLECTUAL PROPERTY INFRINGEMENT




9.1.

Each Party will notify the other Party of any:




a.

actual, threatened or suspected infringement of any of the Symbid IP and/or the
Symbid Know-How;

b.

proceedings commenced against Symbid Foundation or Symbid Holding or any of its
Affiliates in which the validity or ownership of any of the Symbid IP and/or the
Symbid Know-How is disputed; and

c.

actual, threatened or suspected breach of confidentiality relating to the Symbid
IP and/or the Symbid Know-How,




as soon as reasonably practicable after it becomes aware of such matters.  The
parties will meet reasonably promptly following notification of any matter under
this article 9 to decide (i) what action, if any, should be taken by Symbid
Foundation and Symbid Holding in respect of the relevant infringement or breach,
and (ii) the division of the costs relating to such action between Symbid
Holding and Symbid Foundation.




9.2.

Symbid Holding shall assist Symbid Foundation at its request in taking all steps
necessary to defend Symbid Foundation’s rights in the Symbid IP and/or the
Symbid Know-How in the Territory.




9.3.

Symbid Holding shall, upon written request of Symbid Foundation and at Symbid
Foundation´s expense, defend or settle any action, administrative suit or any
other proceeding or threatened suit, claim or action to which Symbid Holding is
a Party and which concerns the Symbid IP and/or the Symbid Know-How. Symbid
Holding shall not settle any such action, suit or proceeding without Symbid
Foundation’s written consent.




9.4.

Notwithstanding article 9.3, Symbid Foundation shall at all times be entitled to
take such action, legal or otherwise, as it may deem necessary or expedient to
protect its ownership interests in the Symbid IP and/or the Symbid Know-How.
Symbid Foundation shall inform and consult with Symbid Holding when taking such
action.




10.

FORCE MAJEURE




10.1.

Neither Party shall be liable for any delay in, or failure of, performance
hereunder due to any contingency reasonably beyond its control, rendering
performance commercially unreasonable including, but not limited to, an act of
God, war (declared or undeclared), terrorist acts, mobilization, riot, fire,
flood, unavailability of transportation, goods or services, transportation
embargoes or delays, or breakdowns in machinery or equipment, governmental
restrictions or actions (“‘Force Majeure Event”); provided, however, that (i)
strikes, labour disputes, shortages, or failure or delays of energy, materials,
supplies or equipment, shall not constitute a Force Majeure event and (ii) the
Party affected shall exert its reasonable best efforts to eliminate or cure or
overcome any of such causes and to resume performance of its covenants.




10.2.

During the occurrence of a Force Majeure Event, the non-performing Party will be
excused from any further performance or observance of the obligation(s) so
affected for as long as such circumstances prevail and such Party continues to
use commercially reasonable efforts to recommence performance or observance
whenever and to whatever extent possible without delay. Any Party so delayed in
its performance will immediately notify the other by telephone (to be confirmed
in writing within five days of the inception of such delay) and describe at a
reasonable level of detail the circumstances causing such delay. If, as a result
of a Force Majeure Event, the performance of the affected Party’s obligations
under this Agreement is only partially affected, such Party shall nevertheless
remain liable for the performance of its obligations not affected by the Force
Majeure Event.




10.3.

If any Force Majeure Event substantially prevents, hinders, or delays the
performance of a material obligation of a Party under this Agreement for more
than ninety (90) consecutive days, the other Party may terminate this Agreement
without incurring any liability.




11.

CONFIDENTIALITY




11.1.

Each Party agrees not to disclose any confidential or proprietary information of
the other Party made available under this Agreement or in connection with this
Agreement except as authorized in writing by the other Party, and shall require
its directors and employees to keep such information confidential. Information
shall in any event be considered confidential if so designated in writing by
either of the Parties.




11.2.

Each Party shall immediately, upon termination of this Agreement, surrender to
the other Party, or certify that it has destroyed, all of the other Party's
confidential or proprietary material.





6




--------------------------------------------------------------------------------










11.3.

The obligation to keep information confidential shall survive the termination of
this Agreement for a period of five (5) years.




11.4.

A Party shall be entitled to disclose confidential information to a third party
if and to the extent:




a.

required by the law of any relevant jurisdiction;

b.

required by any securities exchange or by any regulatory or governmental body
with jurisdiction over the Party;

c.

the information was independently developed by a Party without making use of the
confidential information of the other Party;

d.

the information has become generally available to the public through no act or
omission of the receiving Party;

e.

prior written consent to the disclosure has been given by the other Party; or

f.

required to enable a Party to enforce its rights or remedies under this
Agreement, but any such information shall only be disclosed, where practicable
and  legally permitted, after consultation with the other Party.




12.

MISCELLANEOUS




12.1.

All communications, notices and disclosures required or permitted by this
Agreement shall be in writing and shall be sent by registered mail, by courier,
by facsimile transmission or by e-mail to the following addresses unless and
until a Party notifies the other Party in accordance with this Clause 12.1 of
another address in the Netherlands.




If to Symbid Holding:

If to Symbid Foundation:

Symbid Holding B.V.

Stichting Symbid IP Foundation

Van Vollenhovenstraat 56 A 03

Van Vollenhovenstraat 56 A 03

3016BK Rotterdam

3016BK Rotterdam

The Netherlands

The Netherlands

Attn: Board of Directors

Attn: Board




12.2.

The rights and obligations of a Party under this Agreement cannot be assigned or
transferred except with the prior written approval of the other Party.




12.3.

Unless provided otherwise in this Agreement, the Parties shall each pay their
own costs, charges and expenses in relation to this Agreement.




12.4.

This Agreement constitutes the entire agreement and understanding of the Parties
with respect to its subject matter and replaces and supersedes all prior
agreements, arrangements, undertakings or statements regarding such subject
matter.




12.5.

Any variation of this Agreement is not valid unless and until it is in writing
and has been signed by or on behalf of the Parties.




12.6.

If a provision of this Agreement is or becomes invalid or non-binding, the
Parties shall remain bound to the remaining provisions. In that event, the
Parties shall replace the invalid or non-binding provision by provisions that
are valid and binding and that have, to the greatest extent possible, a similar
effect as the invalid or non-binding provision, given the contents and purpose
of this Agreement.




12.7.

A single or partial exercise of any right or remedy under this Agreement by
Symbid shall not preclude any other or further exercise of that right or remedy
or the exercise of any other right or remedy. A waiver of any breach of this
Agreement by Symbid shall not be deemed to be a waiver of any subsequent breach.




13.

GOVERNING LAW AND JURISDICTION




13.1.

This Agreement is governed by and shall be construed in accordance with the laws
of the Netherlands.




13.2.

Any dispute arising out of or in connection with this Agreement shall be
submitted exclusively to the competent courts in Rotterdam, the Netherlands,
notwithstanding the right of appeal.







- signature page to follow -








7




--------------------------------------------------------------------------------










In witness whereof, agreed upon and signed in two (2) counterparts by:







Symbid Holding B.V.







/s/ Maarten van der Sanden

 

Stichting Symbid IP Foundation







/s/ Korstiaan Zandvliet

By: Sanden Beheer B.V.

By: Maarten van der Sanden

 

By: Arena Amnis B.V.

By: Korstiaan Zandvliet

Position: Managing Director

 

Position: Board member

 

 

Stichting Symbid IP Foundation







/s/ Robin Slakhorst

By: Gastropoda Equus B.V.

By: Robin Slakhorst

Position: Board member














8


